      Case: 4:20-mj-06200-PLC Doc. #: 4 Filed: 08/28/20 Page: 1 of 1 PageID #: 10


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
 Plaintiff,                                           ) No. 4:20 MJ 6200 PLC
                                                      )
 v.                                                   )
                                                      )
 LOUQUINCY CARR,                                      )
                                                      )
 Defendant.                                           )

                            MOTION FOR PRETRIAL DETENTION

        Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jennifer Szczucinski, Special

Assistant United States Attorney for said District, and moves the Court to order Defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, '3141, et seq.

        As and for its grounds, the United States of America states as follows:

         1.      There is a serious risk that the Defendant will flee, given the potential sentence the

defendant faces in this case.

        WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                                        Respectfully submitted,

                                                        JEFFREY B. JENSEN
                                                        United States Attorney

                                                        /s/ Jennifer Szczucinski
                                                        JENNIFER SZCZUCINSKI, #56906MO
                                                        Special Assistant United States Attorney
